DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3 and 5 are allowed, renumbered 1-3. Claims 2 and 4 are cancelled.
Claims 1 and 5 are allowed over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art which teaches: 
A function execution instruction system comprising circuitry configured to: 
instruct execution of one or more functions; input a sentence; determine a function the execution of which is instructed on the basis of the sentence; 
extract time information indicating a time from the sentence; and 
in accordance with the function determined, specify a time used for the execution of the function on the basis of the time information, wherein the circuitry instructs the execution of the function determined, which uses the time specified, 
extracts supplementary information used for time specification other than time information from the sentence, and 
specifies a time also on the basis of the supplementary information, the supplementary information being a keyword set in advance, the circuitry specifies the time used for the execution of the function based on the association between the keyword and a time zone stored in advance.
Tsujino (US 2015/0095024) teaches to appropriately execute functions based on words that are consecutively input, a function-execution instruction server of a function-execution instruction system includes: a function-execution instruction unit that issues an instruction of the execution of one or more tasks related to preset categories for respective tasks; a word input unit that inputs information containing a word; category identifying unit that identifies a category of a word; an executed-function determination unit that determines a task, based on the category thus identified; and an executed-function storage unit that stores therein a function the execution of which was instructed. The executed-function determination unit, based on the category identified and a category related to a task the execution of which was previously instructed, determines whether to issue an instruction of the execution of the function the execution of which was previously instructed from now.
However, Tsujino does not teach the invention as claimed, especially in accordance with the function determined, specify a time used for the execution of the function on the basis of the time information, wherein the circuitry instructs the execution of the function determined, which uses the time specified, 
extracts supplementary information used for time specification other than time information from the sentence, and 
specifies a time also on the basis of the supplementary information, the supplementary information being a keyword set in advance, the circuitry specifies the time used for the execution of the function based on the association between the keyword and a time zone stored in advance.
Hilal (US 2018/0233133) teaches methods and systems for a transportation vehicle are provided. One method includes receiving a user input for a valid communication session by a processor executable, digital assistant at a device on a transportation vehicle; tagging by the digital assistant, the user input words with a grammatical connotation; generating an action context, a filter context and a response context by a neural network, based on the tagged user input; storing by the digital assistant, a key-value pair for a parameter of the filter context at a short term memory, based on an output from the neural network; updating by the digital assistant, the key-value pair at the short term memory after receiving a reply to a follow-up request and another output from the trained neural network; and providing a response to the reply by the digital assistant. 
However, Hilal does not teach the invention as claimed, especially in accordance with the function determined, specify a time used for the execution of the function on the basis of the time information, wherein the circuitry instructs the execution of the function determined, which uses the time specified, 
extracts supplementary information used for time specification other than time information from the sentence, and 
specifies a time also on the basis of the supplementary information, the supplementary information being a keyword set in advance, the circuitry specifies the time used for the execution of the function based on the association between the keyword and a time zone stored in advance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675